Judgment *750unanimously affirmed, without costs. Memorandum: In this CPLR article 78 proceeding seeking to annul respondent’s determination which revoked petitioner’s amusement center license after a hearing, a substantial evidence question is raised sufficient to bring this proceeding within the purview of CPLR 7804 (subd [g]). Although Special Term confirmed respondent’s determination and dismissed the petition, we treat this appeal as a transfer of the petition to this court for review (see, e.g., Matter of Schultz v Tonawanda Housing Auth., 79 AD2d 843; Matter of Tipon v Appeals Bd. of Administrative Adjudication Bur., State of N. Y. Dept. of Motor Vehicles, 52 AD2d 1065, mot for lv to app den 40 NY2d 806; Matter of Hammerl v Mavis, 41 AD2d 724, affd 34 NY2d 579). A review of the entire record discloses that respondent’s determination is supported by substantial evidence and was not arbitrary or capricious (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182; Matter of Pell v Board of Educ., 34 NY2d 222, 230-232; Matter of Cortland-Clinton, Inc. v New York State Dept. of Health, 59 AD2d 228, 232). (Appeal from judgment of Supreme Court, Monroe County, Curran, J. — art 78.) Present — Simons, J. P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.